Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 

Response to Amendment
3.	Amendments filed on 01/21/2022 have been fully considered and are made of record.
	a. Claims 1, 6, 8, 10 and 13 have been amended.
	
Reason for Allowance

4.	Claims 1-22 are allowed.


b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1: 
As to claims 1-22 the present invention is direct to a process for quantifying a moisture in a blanket of fibers, comprising: Independent claim 1 identifies the uniquely distinct features of “identifying a variation of at least one parameter of the transmitted wave relative to the incident electromagnetic wave, wherein said parameter has been modified when the electromagnetic wave crosses the blanket, and determining a representative value of the moisture in the blanket of fibers, as a function of said variation and of an effective volume of blanket that has actually interacted with the incident electromagnetic wave, the effective volume of the blanket being defined by a thickness of the blanket and by an effective blanket cross-section that interacts with the electromagnetic wave”.
The closest prior art, Goebel et al. (Patent NO. US 6,260,415 B1), HAYAKAWA et al. (Pub No. US 2019/0318884 A1) teaches System and Method for Fiber Blanket, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2867  

                                                                                                                                                                                                  
                                                                                                                                                                                                        /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858